             Case 2:15-cv-05642-CAS-JC Document 446 Filed 07/30/19 Page 1 of 6 Page ID #:7975



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                      UNITED STATES DISTRICT COURT
                 19        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20
                      MARCUS GRAY, et al.,                  CASE NO. 2:15-cv-05642-CAS (JCx)
                 21
                                Plaintiffs,                 Honorable Christina A. Snyder
                 22
                           v.                               DEFENDANTS’ PROPOSED
                 23                                         SPECIAL VERDICT FORM –
                    KATHERYN ELIZABETH HUDSON,              DAMAGES [REDACTED]
                 24 et al.,
                                                            Filed:   July 1, 2014
                 25             Defendants.                 Trial:   July 17, 2019
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
11278566.1
                                 DEFENDANTS’ PROPOSED SPECIAL VERDICT FORM – DAMAGES
Case 2:15-cv-05642-CAS-JC Document 446 Filed 07/30/19 Page 2 of 6 Page ID #:7976



             We the jury in the above-entitled action answer the questions submitted to
      us as follows:

      Question 1:
            Did Plaintiffs prove, by a preponderance of the evidence, that there is a
      causal nexus between Defendants’ gross revenue and the use of the “Joyful Noise”
      musical composition in ostinato #2 in “Dark Horse”?


             Yes ____    No ____


            If you answer Question 1 “No,” turn to the last page, sign and return this
      verdict.


            If you answer Question 1 “Yes,” then proceed to answer Question 2.
Case 2:15-cv-05642-CAS-JC Document 446 Filed 07/30/19 Page 3 of 6 Page ID #:7977



      Question 2:
            The parties have stipulated to the following net profit amounts (also known
      as net receipts) earned by Defendants other than Capitol Records, LLC from “Dark
      Horse”:


            Jordan Houston: XXXXXX
            Karl Martin Sandberg: XXXXXX
            Lukasz Gottwald: XXXXXX
            Kasz Money, Inc.: XXXXXX
            Henry Russell Walter: XXXXXX
            Sarah Hudson: XXXXXX
            Katheryn Elizabeth Hudson: XXXXXX
            Kobalt Music Publishing America, Inc.: XXXXXX
            WB Music Corp.: XXXXXX


            Please state the amount of net profits, if any, earned by Capitol Records,
      LLC from “Dark Horse.”


            Answer: $___________


            Please proceed to Question 3.
Case 2:15-cv-05642-CAS-JC Document 446 Filed 07/30/19 Page 4 of 6 Page ID #:7978



      Question 3:
            What percentage, if any, of the net profits earned by Defendants from “Dark
      Horse” is attributable to the use of the “Joyful Noise” musical composition in
      ostinato #2 in “Dark Horse” as opposed to other factors?


            Answer: $___________


            Please proceed to Question 4.
Case 2:15-cv-05642-CAS-JC Document 446 Filed 07/30/19 Page 5 of 6 Page ID #:7979



      Question 4:
            Please multiply the amount of net profits earned by each Defendant
      identified in Question 2 by the percentage you determined in Question 3, and state
      the resulting amount for each Defendant below.


            Jordan Houston: $___________
            Karl Martin Sandberg: $___________
            Lukasz Gottwald: $___________
            Kasz Money, Inc.: $___________
            Henry Russell Walter: $___________
            Sarah Hudson: $___________
            Katheryn Elizabeth Hudson: $___________
            Kobalt Music Publishing America, Inc.: $___________
            WB Music Corp.: $___________
            Capitol Records, LLC: $___________


            Please continue to the next page.
Case 2:15-cv-05642-CAS-JC Document 446 Filed 07/30/19 Page 6 of 6 Page ID #:7980



            The foreperson should now sign this verdict form.


      Dated: _______________             By:
                                               PRESIDING JUROR


            After this verdict form has been signed, notify the clerk that you are ready to
      present your verdict in the courtroom.
